 LEECE-NEVILLE COMPANY293The Petitioner's objections 2, 3, 4; and 5 relate to statements bysupervisors and literature distributed by the Employer during theelection campaign.The Regional Director, in overruling these objec-tions, was of the opinion that with respect to objection 2 the Peti-tioner had adequately presented its policy with respect to strike bene-fits, in answer to alleged statements of supervisors, sufficiently forthe employees to evaluate them.We agree.With respect to objec-tions 3, 4, and 5, the Regional Director was of the opinion that theliterature could clearly be evaluated by the employees as partisanelectioneering.We do not agree.Our careful review of the literature persuades us that its centraltheme was the inevitability* of a strike if the Union won the electionand collective bargaining were to ensue which would result in certaineconomic loss to the employees.We are of the opinion that theaforementioned threats coupled with the literature we have describedimpaired the freedom of the employees to makean unfetteredchoice.Accordingly, we shall sustain the Hearing Officer's findingand conclusion with respect to objection 1, and, further, we shallsustain Petitioner's objections 3, 4, and 5.In the circumstances, the Employer has engaged in conduct whichin our view interfered with the employees' free choice in the elec-tion; therefore, we shall set aside the election and direct that a secondelection be conducted.[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]Leece-Neville CompanyandCommunications Workers of Amer-ica, AFL-CIO.Cases 10-CA-6233 and 6246. June 14, 1966DECISION AND ORDEROn March 8, 1966, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommended dis-missal of these allegations of the complaint.Thereafter, the Respond-ent filed exceptions to the Trial Examiner's Decision and the GeneralCounsel filed exceptions and a supporting brief.159 NLRB No. 29. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of *Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to, a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner, as modified herein.2[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Add the following as new paragraph 1(e) and reletter previousparagraph 1(e) as 1(f) :["(e)Promulgating, maintaining, enforcing, or applying any ruleor regulation prohibiting employees during nonworking time fromengaging in union solicitation on Respondent's property or from dis-tributing union literature in nonworking areas of Respondent'sproperty."[2.Add the following to the Appendix as the fifth paragraph:[WE WILL NOT promulgate, maintain, enforce, or apply any ruleor regulation prohibiting employees during nonworking timefrom engaging in union solicitation on company property orfrom distributing union literature in nonworking areas of ourplant.]iWe agree with the Trial Examiner that employee Poole was discriminatorily dis-charged by the Respondent for statements he made in support of the Union at a meetingand not because he was"insubordinate"or attempted to take over the meeting as allegedby the Respondent.We note thatPoole was not denied permissionto speak by Hyslop,the plant manager, and that his remarks appeared directed more to Hyslop than the as-sembled employeesIn view of such finding,we deem it unnecessary to consider the TrialExaminer's further conclusion that even if Poole's discharge occurred solely because he"took over"the meeting without permission,his discharge was unlawful.SAlthough the Trial Examiner found that paragraph 9 of Respondent's plant regula-tions constituted an unlawful"no solicitation"rule,he inadvertently failed to provide anappropriate remedy.We have,therefore,modified his Order accordingly.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis consolidated complaint'pursuant to Section 10(a) of the National LaborRelationsAct, as amended(herein called the Act),heard by Trial ExaminerJoseph I.Nachman at Gainesville,Georgia, on December 20, alleges that Leece-NevilleCompany (herein called Respondent or Company), violated Section8(a)(1) and(3) of the Act, in that during the course of an organizational cam-paign among its employees,it(1)made coercive statements to said employees;(2)maintained an invalid rule prohibiting solicitation and distribution on its prop-i Issued October 18, upon charges filed August 20 and 30All dates mentioned hereinare 1965, unless otherwise stated. LEECE-NEVILLE COMPANY295erty; and (3) suspended one and discharged another employee because of theiractivities in support of CommunicationsWorkers of America, AFL-CIO (hereincalled the Union).Respondent denied that it made coercive statements to itsemployees, and contended that the suspension and the discharges were for cause.All parties in interest appeared at the hearing by counsel, and were afforded fullopportunity to introduce relevent testimony, to examine and cross-examine wit-nesses,to argue orally on the record, and to submit briefs.Oral argument waswaived.Briefs submitted by each of the parties, have been duly considered.Upon the entire record in the case,2 including my observation of the demeanorsof the witnesses, I make the following:FINDING OF FACT 31.THE UNFAIR LABOR PRACTICES ALLEGEDA. The interference, restraint, and coercionRespondent's office and main plant is at Cleveland, Ohio.At its Gainesville,Georgia, plant, the only one involved in this proceeding, the Union began anorganizational campaign in the late spring or early summer of 1965.On or aboutJuly 13, Roy Loehr, an admitted supervisor, called employee Ruby Strickland fromherwork station to his desk, and asked Strickland whether she had beeninvited to attend a union meeting that, day, and when Strickland replied inthe affirmative, asked, "Are you going?"Strickland replied that she was not.Loehr then stated, "Please go for me.We want to find out just what it is thatthe Union men are offering you people." Strickland refused to do as Loehr asked.Loehr then replied, "All right, I can't make you go." 4On or about July 16, Supervisor Loehr approached employee Mary Stargel eat her work station, and asked if she knew that employees James Wofford, JennieReed, and Evelyn Reed "had turned their self in" to Personnel Manager Rainwateras adherents of the Union, and stated that he was giving Stargel "the same chance."Loehr also told Stargel that "he would appreciate anything [Stargel] would tellhim" about the Union.6The record does not indicate whether Stargel made anyresponse.In the latter part of August employee Sue Brackett was interviewed for employ-ment by Personnel Manager Rainwater. In the course of this interview Rainwatertold Brackett, "I guess you have heard that the Union is trying to organize herewithin the Company."When Brackett answered in the affirmative, Rainwaterasked something to the effect, "Have you ever been a member?" Brackett repliedthat she had never worked under a union. Rainwater told Brackett, in effect, thatRespondent's reason for maintaining the plant in Gainesville, rather than in Cleve-land, was that a lower wage rate prevailed in Gainesville, and that the plant couldbe moved back to Cleveland if Respondent wished to do so?The parties stipulated that at all times material Respondent kept posted on itsbulletin boards in the plant, and distributed to its employees, a pamphlet entitled"Plant Regulations."The preamble to these "Plant Regulations," told employees2 The Charging Union has filed with me and served on all other parties, a motion tocorrect certainerrorsin the transcript of evidence.No opposition to said motion hasbeen received.From my examination of the transcript I find that the corrections re-quested are necessary and proper, and I now grant said motion in its entirety.A copyof the motion marked "Trial Examiner's Exhibit 1," has been filed with the record.'No issue of commerce or labor organization is involved.The complaint alleges andthe answer admits the facts which establish these jurisdictional allegations. I find thefacts to be as pleaded.* Based on the uncontradicted and credited testimony of Strickland, Loehr did nottestify.5 The transcript of evidence Is also corrected to reflect the spelling of this witness'name as Stargel, rather than "Stodgill."9 Based onthe uncontradicted and credited testimony of Stargel.7 Based on the credited testimony of Sue Brackett.Rainwater denied making most ofthe statements attributed to him by Brackett, but I do not credit his denials.Asked ifhe made any statement to Brackett about Respondent's reason for operating the Gaines-ville plant, Rainwater replied, "I don't remember making any such statement."Whenasked if he may have made the statements, but just did not recall them, Rainwater replied,"This is correct." 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat said"Regulations"were applicable to them"at all times while on Companyproperty,"and that failure to observe them"ciplinary action or even discharge,depending on the nature of the offense."TheGeneral Counsel contends that paragraph 9 of said"Regulations"constitutes anunlawful"no solicitation"rule,and therefore violated Section 8(a)(1) of theAct.8Paragraph 9 provides as follows:"Collectingmoney, selling,circulating petitions,distributing printedmatter,or soliciting of any kind on Company time or property without the Company'spermission."There is no evidence that any employee ever sought to engage in any conductproscribed by the aforesaid paragraph 9— or that Respondent,during the organiza-tional campaign called said rule to the attention of any employee,other than bythe fact that it was posted as above stated.-B. The Section 8(a) (3) allegations1.The suspension of Thomas MeeksMeeks had been employed by Respondent since April 1962.At the time ofthe events hereafter related, he was employed as drill press operator.There is noevidence that prior to the events hereafter related, Meeks was ever reprimanded,or that Respondent ever complained about his work performance.Meeks signed aunion authorization card on July 13, and on or about that date attended aunion meeting held in a local motel.While at the motel, Meeks observed Super-visor Fielders driving around the motel,9 and assumed that his union activity hadthus become known to Respondent.Accordingly,within 2 or 3 days, he wenttoPersonnelManager Rainwater and his foreman,O'Dell Forrester,and toldthem that he was active on behalf of the UnionOn August 16, Meeks was sus-pended without pay for 3 days.Respondent'sreason for the suspension was,"refusing to follow the orders of his leadman"The incident giving rise to thesuspension allegedly occurred the preceding Saturday evening(August 14), and,according to Respondent,involved a refusal by Meeks to clean up the work areaafter work ceased on his shift, in accordance with the directions of his leadman.1eAfter the end of the shift at midnight,and after the cleaning operation had beencompleted," and the employees had left the plant, the leadman reported to Fore-man Anderson that Meeks had failed to participate in cleaning up the plant.WhenAnderson reported for duty at 3.30 p.m. the following Monday(August 16), hetoldGeneral Foreman Forrester what the leadman had advised him regardingMeeks.The matter was then reported to Personnel Manager Rainwater,and at aconference which followed between Anderson,Forrester,Rainwater,PlantMan-ager Hyslop,and Leadman Cross, it was decided that Meeks should be suspendedfor 3 days,and that Forrester should notify Meeks of that decision.Forrester then sent for Meeks,and when the latter reported,asked whetherMeeks had cleaned up the preceding Saturday,adding that Leadman Cross hadreported that he (Meeks)had failed to obey his order in that regard.Meeksinsisted that he had paiticipated in cleaning the plant,12and that Foreman Ander-son had observed him doing so. Forrester then sent for Anderson.AccordingtoMeeks, when Anderson was asked if he observed Meeks cleaning up the pre-ceding Saturday,he replied,"Yes, but that was before 11:30 [p.m.]."Forresterthen sent for Leadman Cross, and when the latter arrived, asked if Meeks hadcleaned up.Cross replied,"No."When Meeks insisted that he had cleaned up,Cross stated,according to Meeks, "Well,I didn't see you clean up."Forrester8Respondent relies upon paragraph 19 of these rules, which prohibits"Insubordination,Disobedience or Incompentence,"as a defense to the allegations of the complaint that thedischarge of Ben Poole,under the circumstances hereafter related,was discriminatorilymotivated and hence violative of Section 8 (a) (3) of the Act.3There is no contention that this constituted surveillance.ioAll parties concede that the leadman is not a supervisor within the meaning ofthe Act"Production ceased at 11: 30 p in., a half hour before the end of the shift,to allowtime for cleaning up12 The cleaning operation is a joint operation in which all employees are required toparticipate in the half-hour period set apart for that purpose LEECE-NEVILLE COMPANY297then prepared a document, a copy of which was given to Meeks, stating that hewas suspended for 3 days, without pay, for refusing to carry out the orders of theleadman, and was warned not to let this happen again.Considerable evidence,most of it in conflict, was introduced by the partiesrelating to whether Meeks did in fact participate in the cleaning of the work area,during the period set apart for that purpose on August 14, but for reasons here-after stated, I find it unnecessary to resolve that conflict.2.The discharge of PoolePooleworked for Respondent from January 1962, until his discharge onAugust 26, under the circumstances hereafter stated, concerning which there islittlematerial dispute.Respondent does not question that until the date of hisdischarge, Poole was in all respects a satisfactory employee.On August 26, while the Union's organizational campaign was in progress, PlantManager Hyslop read a prepared speech to the employees who had been assembledfor that purpose.13On the day in question, Poole arrived at the plant about 3p.m. and waited in the break room for his shift to start. From that room Pooleheard Hyslop's speech to the morning shift, and heard it again when Hyslop spoketo the evening shift. In the speech, which the General Counsel concedes is pro-tected by Section 8(c) of the Act, Hyslop referred to the then current "unionorganizing drive," and told the employees, in substance,inter aha,that he hadreceived reports of threats of physical violence to the person and property of theemployees, and to their job tenure; that such was a common practice of unionswhen employees were reluctant to sign cards quickly; that such threats wereunlawful, that any employee who threatened- another employee would be dealt withfirmly by Respondent.When Hyslop finished his speech, Poole, who was among those nearest toHyslop, approaching the desk from which Hyslop spoke, asked, "are you Mr.Hyslop?" 14Receiving an affirmative reply Poole said that he did not have aprepared speech but did want to say a few words.While shaking his finger in thedirection of Hyslop, Poole stated:First of all I would like to say that I am 100% for [the Union]. Its comingin and don't you doubt that, if everybody else falls out of it, its coming in ifI have to bring it in by myself.Then dropping and hitting his hand against the desk Poole added:If you will stick to what you said it will be O.K.Don't make any threats.When Poole completed his statement, some of the assembled employees applauded;some began crying; Poole resumed his seat; and Hyslop picked up his papers andleft the room.The employees were then told to return to their work stations.15Poole admitted that while speaking as above set forth, he was "excited," and thathe probably spoke louder than his normal tone of voice.Respondent makes noclaim that Poole's tone of voice was unduly loud.When Poole reached his work station, General Foreman Forrester approachedhim and stated, "Ben, all we expect out of you is your efficiency." Poole replied,in substance, that all he could promise was his best.Forrester then went in thedirection of the office.Shortly thereafter Forrester returned and asked Poole to13 The speech was read at different times to the employees on several shiftsTo thosewho worked from 7 a.m. to 3: 30 p in., herein called the morning shift, Hyslop gave thespeech shortly before the end of the shift.To those who worked from 3:30 p.m tomidnight,herein called the evening shift, he gave the speech shortly after the start of theshift.Poole worked on the evening shift.A copy of the speech is in evidence as Charg-ing Party Exhibit 2.'4This inquiry was prompted by the fact that Hyslop had then been plant manager foronly a few months, and was not personally known to many of the employees.15Poole testified that he is active in church affairs, doing some preaching,and thatwaving his hand and striking it against the desk is natural with him. In the view Itake of the case,this testimony is irrelevant.There is also evidence,some of it in conflict,dealing with the distance that Poole was from Hyslop when he shook his finger at thelatterWhile I believe this is also irrelevant.I shall, for the purposes of decision,acceptHyslop's testimony that Poole was, at the time he was shaking and pointing his fingerapproximately 2 feet away. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDgo to the office with him.There Personnel Director Rainwater discharged Poolestating that the reason for the discharge was that the Company regarded his con-duct at the meeting as insubordination.16Following the discharge, General Foreman Forrester went with Poole to thelatter'swork area to get his tools and other personal effects.After doing so, andas Forrester was taking Poole to the door, he asked Poole if he had taken all histools.Poole replied that he would leave his tools, because he would be comingback.Forrester insisted that Poole take all his tools, because Respondent didnot want him back, and that if he returned he would be regarded as a trespasser.The following morning, but after production had started, Poole returned to theplant wearing a large white cowboy hat, cowboy boots, and large wrap-aroundglasses.This attire was so unusual as to cause the employees to laugh and talkamong themselves.Reminded by a management representative that he had beendischarged and would have to leave the Company's property, Poole insisted thathe had no proof that he had been discharged. Poole was then sent to PersonnelManager Rainwater, whom he met in the break room.When Rainwater toldPoole that he would have to leave the Company's property, Poole replied, "I amnot leaving until I get that [separation notice]."Rainwater went to his office andreturned with an envelope containing the separation notice and handed it to Poolewho threw it on the table saying, "This is not worth a flip of your finger."Aftersome further discussion not relevant here, Poole took the separation notice andleft the plant.17About 3 o'clock that afternoon Poole returned to the Company'sparking lot, talking to employees as they were reporting for the evening shift.General Foreman Forrester again told Poole that he was trespassing and wouldhave to leave the Company's property. Poole then jumped down onto a railroadtrack running beside Respondent's property, and stated, in substance, that hewould stay there, because that was railroad property. Since this episode Poole hasnot returned to Respondent's plant.Contentions and Concluding Findings1.The interference, restraint, and coercionNo citation of authority is necessary for the proposition that the statements byForeman Loehr to employees Strickland and Stargel, and the statement by Person-nelManager Rainwater to employee Brackett, all as foundsupra,violated Section8(a)(1) of the Act.Also violative of the Act was the rule which Respondent kept posted in itsplant,which prohibited "soliciting of any kind on Company . . . property with-'out the Company's permission."As this rule could be understood by employeesto prohibit union solicitation on Respondent's property, even in nonwork areas andduring nonworking time, and as there is no contention or evidence to establish thatsuch a rule was necessary to maintain production or discipline, the rule was toobroad and its promulgation and maintenance was violative of Section 8(a)(1) oftheAct.Harold Miller, et al. d/b/a Miller Charles and Company,148NLRB1579, 1580;Walton Manufacturing Company,126 NLRB 697, 289 F.2d 177 (C.A.5).As the violation thus found resulted from the mere promulgation and main-tenance of the rule, it is immaterial that there is no evidence that Respondent everundertook to enforce the rule, or ever invoked it to prevent employees fromengaging in such conduct in nonwork areas or during nonworking time.2.The 8(a)(3) allegationsa.The discharge of PooleThe speech made to the employees by Plant Manager Hyslop on August 26, washeard twice by Poole.Although it is conceded by the General Counsel and the10Both Hyslop and Rainwater admit that immediately following Hyslop's speech to theevening shift, they and other representatives of Respondent, including its local counsel,met to consider what action should be taken against Poole, and that the decision wasmade to terminate Poole for insubordination.Rainwater was directed to carry thatdecision into effect.17The separation notice given Poole at this time was dated August 27, the day follow-ing the actual discharge, and gives as the reason therefor "Flagrant violation of Com-pany Rule #19-Insubordination, Took over Company Meeting without permission.Wasdisrespectful and riotous."The company rules referred to were those posted in the plantas set forth,supra. LEECE-NEVILLE COMPANY299Charging Party that nothing in the speech violated Section 8(a)(1) of the Act,itwas certainly a speech which made plain to the employees Respondent's attitudethat the Union's status as the collective-bargaining representative of the employees,was not an event which Respondent would regard with-favor.Poole's statementin front of the assembled employees, where Hyslop made his statements, wascertainly an act on his part by which he sought, through the Union, for his ownbenefit, and the benefit of his fellow employees, to bargain collectively with theemployer for their mutual aid and protection. In doing so, Poole was engaging inconcerted activity protected by Section 7 of the Act.A discharge predicated inwhole or in part on the fact that the discharged employee, on his own behalf andone or more other employees,sought to promote union organization,isa dischargefor engaging in protected union or concerted activity, and therefore is violative ofSection 8(a)(3) and (1) of the Act.N.L.R.B. v. Washington Aluminum Com-pany, 370 U.S.9; Socony Mobile Oil Company, Inc.,153 NLRB 1244;Top NotchManufacturing Company, Inc.,145 NLRB 429, 432.Respondent contends, however, that Poole was not discharged because of hisprounion statements,but because he engaged in what the separation notice called"riotous" conduct in taking over the meeting without permission, and was "dis-respectful," presumably because he shook his finger at Hyslop, and the dischargewas for those reasons,justified.Poole's conduct Respondent argues, to quote fromitsbrief "could have no effect other than to seriously undermine the dignity andstature of the top official of the Gainesville plant [and constituted a] challenge ofmanagement's authority . . . so dramatic and forceful that it caused audiencereaction ranging from tears to applause." I find the contention without merit.In the first place, I must reject the argument that Poole was discharged not forwhat he said, but for what he did at the meeting.On the contrary, my considera-tion of the record as a whole, including my observation of the demeanor of thewitnesses testifying on this issue, convinces me, and I so find and conclude, thatthe reason for Poole's discharge was the fact that he had the temerity to speak outin the presence of Hyslop, in opposition to the antiunion view which the lattersought to install into the minds of the employees then present.Moreover, even where I too accept Respondent's argument that Poole was dis-chargedsolelybecause he took over the meeting without permission,18 and shookhis finger at Hyslop, I would still conclude that his discharge was unlawful, andthat Respondent must offer him reinstatement with backpay.Were it otherwise, allan employer would have to do to defeat the Section 7 rights of employees is regardthe employees'conduct as"riotous"and "disrespectful."In thismanner anemployee's statutory right to engage in concerted activities truly would become"only a promise to the ear to be broken to the hope, a teasing illusion like a munif-icentbequest in a pauper's will" (per Mr. Justice Jackson inEdwards v. California,314 U.S. 160, 186).It is true, of course, as the Supreme Court pointed out inWashington Alumi-num, supra,that not all concerted activity is protected.Plainly, as the Boardstated inSocony Mobile Oil Company, Inc., supra:A line exists beyond which an employee may not with impunity go, butthat line must be drawn "between cases where employees engaged in con-certed activities exceed the bounds of lawful conduct in `a moment of animalexuberance, ... or in a manner not activated by improper motives, and thoseflagrant cases in which the misconduct is so violent or of such serious char-acter as to render the employee unfit for further service."The decided cases demonstrate that the conduct here involved was not so violentor of such serious character as to render Poole unfit for further service.InBeitcherManufacturing Corporation,76 NLRB 526, the president of thecompany, at a bargaining session with the union, offered to show his books insupport of his contention that the company was losing money.An employee mem-ber of the union's bargaining committee remarked that books could be "juggled" or"manipulated."Regarding the remark as in effect calling the company president a"crook and a liar," and therefore "insulting," the employee was discharged by thecompany.On these facts the Board concluded that the employee's conduct how-isThe General Counsel introduced evidence to the effect that when Poole arose and toldHyslop that he (Poole) wished to say something, that Hyslop stepped back as thoughinviting Pooleto speak.Hyslop and Rainwater denied this. I find it unnecessary toresolve the conflict becausemy conclusion would be the same in either event. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDever regrettable, "was not so extreme as to furnish justification for his discharge forengaging in concerted activities.19Again inIndiana Gear Works,156 NLRB 397, the employee, along with others,to protest the smallness of a wage increase given them by their employer, postedcartoons about the plant which the president of the company regarded as holdinghim up to ridicule in the eyes of the employees. For this conduct the employeewas discharged.The Board held the discharge unlawful because it was based onthe employee's concerted activities, and that the conduct was "not of such seriouscharacter as to disqualify [the employee] from reinstatement."In this state of the law, I can only find and conclude as I do, that Poole's con-duct was .concerted activity protected by Section 7 of the Act, that his dischargefor such conduct was violative of Section 8(a)(3) and (1) of the Act, and that hisconduct was not of such a serious or flagrant character as to disqualify him fromreinstatement.b.The suspension of MeeksThe crucial question on this aspect of the case is whether Meek's suspension wasto any degree motivated by his union activity.Upon consideration of the entirerecord, I find and conclude that the General Counsel has failed to prove by a pre-ponderance of the evidence that Meeks'suspensionwas so motivated. I reach thisconclusionupon the totality of the following factors:1.Meeks' union activity was known to Respondent for about a month beforethe events which led to his suspension.A substantial number of employees,includingMeeks, wore union buttons in the plant and otherwise made known toRespondent their support of the Union.There is, however, a total absence ofevidence of discrimination against any other employee because of union activity.20There is no showing that Meeks was particularly active on behalf of the Union, noris there any suggestions as to why Respondent would decide to make an exampleof Meeks.While it is true, of course, that an employer's lack of discriminationagainst other employees does not prove that actionagainst aparticular employeewas free of discrimination, it is certainly a factor to be considered along with allother factors in the case, as evidence of a purpose not to discriminate.This wouldseem tobe particularly true in view of the long period (about a month), betweenthe timeMeeks made his union activity known to Respondent, and the date of hissuspension,during which period Respondentengaged in no unfairlabor practicesthat were specifically directed at a particularemployee.212.Leadman Cross is admittedly a rank-and-file employee, and there is no evi-dencethat he was acting at the behest of management to create some incident togive anappearance of legitimacy to its discipline against Meeks.The GeneralCounsel's evidenceisas consistentwith the theory that Cross, for some motive ofhis own, "framed" Meeks, as it is with the theory that he did so to create a pretextfor disciplinaryaction.3. It was perfectly natural for Respondent to accept and act upon as fact, infor-mationgiven it by the leadman, even though denied by the employee involved,evenassuming that the leadman's report was factually wrong.The crucial factis that Respondent acted upon the leadman's report in the belief that his report wasaccurate, and there is no evidence that in doing so it acted other than in good faith.It is for this reason that I find it unnecessary to decide whether Meeks did in factfail to take part in cleaning up the work area, for the critical question isnotwhether Meeks failed to clean up, but rather whether Respondentin suspending19 See alsoNational Furniture Manufacturing Company, Inc.,134 NLRB 834, where theBoard held that an employee's vulgar remark to the company's general manager, whenthe latter attempted to hand him a letter, was not conduct which made the employee un-employable,so asto excuse the company's duty to reinstate that employee to remedy theunlawful discharge.29 The discharge of Poole stands alone and grows out of a different state of factsaz The statements made by Foreman Loehr to employees Strickland and Stargel weremade about the same time that Meeks disclosedhis unionactivity to Respondent.Rain-water's statements to employee Brackett, weremade some2 weeksafterMeeks' suspen-sionPoole's discharge was on August 26 LEECE-NEVILLE COMPANY301Meeks was motivated by the belief that he did not do so, or by the purpose todiscriminate against him because of his union activity.22Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:II.THE REMEDYHaving found that Respondent has engaged in unfair labor practices proscribedby Section 8(a)(1) and (3) of the 'Act, I shall recommend that it be required tocease and desist therefrom and to take certain affirmative action designed to eradi-cate the effects thereof and to effectuate the policies of the Act.Having found that Respondent discriminatorily discharged Ben Poole in viola-tion of Section 8(a)(3) and (1) of the Act, it will be recommended thatRespondent be required to offer Ben Poole immediate,full, and unconditional rein-statement to his former or substantially equivalent position, without prejudice tohis seniority or other rights, privileges, or working conditions, and make him wholefor all earnings lost by reason of the discrimination against him, by paying to hima sum of money equal to the amount he would have earned from the date of thediscrimination to the date of his reinstatement, less his net earnings during suchperiod, in accordance with the Board's formula as set forth in F. W.WoolworthCompany,90 NLRB 289, together with interest thereon at the rate of 6 percent perannum as prescribed inIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning of Section 2(2) of the Act,and is engaged in commerce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By the conduct set forthin sectionI,A, 1, hereof, Respondent interfered with,restrained, and coerced its employees in the exercise of rights guaranteed to themby Section 7 of the Act, and thereby engaged in and is engaging in unfair laborpractices proscribed by Section 8(a)(1) of the Act.4.By discharging Ben Poole on August 26, 1965, Respondent discriminatedagainst him in regard to his hire or tenure of employment because of his con-certed activities on behalf of the Union, thereby discouraging membership in theUnion, and thus engaged in and is engaging in unfair labor practices proscribed bySection 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.The General Counsel has failed to prove by a preponderance of the evidencethat the suspension of Thomas Meeks was discriminatorily motivated, and theallegationsof the complaint in that regard should be dismissed.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case, and pursuant to Section 10(c) of the National LaborRelationsAct, as amended, it is recommended that Leece-Neville Company,Gainesville,Georgia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating any of its employees regarding their activities onbehalf of Communications Workers of America, AFL-CIO, or any other labororganization.(b)Asking employees to attend any union meeting and report back the eventsoccurring at such meeting.(c)Threatening employees with removal of the plant if they select a bargainingrepresentative.2 N L R 13 v Burnup and Sims, Inc,379 U S 21, is not apropos here In that casethe conduct, which the company mistakenly but in good faith thought the employee in-tended to engage in, related to his concerted activity.Here, the suspension was based onthe Company's belief that Meeks had failed to perform assigned duties unconnected withhis concerted activities. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Discouraging membership in Communications Workers of America, AFL-CIO, or any other labor organization of its employees, by discriminatorily dis-charging, or in any other manner discriminating against any employee in regard tohis hire, tenure, or other term or condition of employment.(e) In any like or related manner interfering with, restraining, or coercingemployees in the exercise of their rights to self-organization, to form, join or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any and all suchactivities.2.Take the following affirmative action found necessary and designed to effec-tuate the policies of the Act:(a)Offer to Ben Poole immediate, full, and unconditional reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority orother rights, privileges, or working conditions, and make him whole for any lossof earnings he may have suffered, in the manner set forth in the section hereofentitled "The Remedy."(b)Notify Ben Poole if presently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon application in accordance with theSelective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available to the Board or its agents, for'examination and copying, all payroll records, social security payment records, time-cards, personnel records and reports; and all other records necessary or useful incomputing the amount of backpay due, as herein provided.(d) Post at its plant in Gainesville, Georgia, copies of the attached noticemarked "Appendix." 23Copies of said notice to be furnished by the RegionalDirector of Region 10 (Atlanta, Georgia), shall, after being duly signed by itsauthorized representative, be posted immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily posted.Reasonable stepsshall be taken to insure that said notices are not altered, defaced, Or covered byany other material.(e)Notify the aforesaid Regional Director, in writing, within 20 days fromreceipt of this Decision, what steps it has taken to comply herewith.24IT Is FURTHER RECOMMENDED that the complaint herein, to the extent that italleges that the suspension of Thomas L. Meeks was discriminatorily motivated, beand the same is, dismissed.231n the event that this Recommended Orderis adoptedby the Board, the words "aDecision and Order"shallbe substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."24 Inthe event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the aforesaid Regional Director, in writing, within10 days from the date of this Order, what steps it has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate our employees regarding their activitieson behalf of Communications Workers of America, or any other union.WE WILL NOT ask our employees to attend union meetings and report to usthe events of such meetings.WE WILL NOT threaten our employees with removal of our plant fromGainesville,Georgia, if they select a union as their collective-bargainingrepresentative.WE WILL NOT discourage membership in Communications Workers ofAmerica, or any other union, by discriminatorily discharging, or in any other LOCAL 18, BRICKLAYERS, MASONS AND PLASTERERS303manner discriminating against any employee in regard to his hire, tenure, orother term or condition of employment.WE WILL NOT, in any like or related manner, interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist the above-named Union or any otherunion, to bargain collectively through representatives of their own choosing,and toengagein other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any and all suchactivities.WE WILL offer Ben Poole immediate, full and unconditioned reinstatementto his former or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole for any loss ofearnings he may have suffered as a result of the discrimination against him.All our employees are free to become or remain, or to refrain from becoming orremaining,members of the above-named union or any other labor organization.LEECE-NEVILLE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion inaccordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from the Armed Forces.Thisnotice mustremain posted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any other material.If employees have any question concerning this Notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia 30323, Tele-phone 526-5741.Local 18, Bricklayers,Masons and Plasterers'InternationalUnion of America,AFL-CIOandJesse Bulle and Union CountyBuilding Contractors Association and The JohansenCompany,Parties to the Contract.Case 22-CB-784.June 14, 1966SUPPLEMENTAL DECISION AND ORDEROn June 8, 1965, the National Labor Relations Board issued itsDecision and Order r in the above-entitled proceeding, affirming theTrial Examiner's finding that the General Counsel failed to establishthatRespondent violated Section 8(b) (1) (A) and (2) of theNational Labor Relations Act, as amended, as alleged in the com-plaint, and granting Respondent's motion to dismiss the complaint inits entirety.Thereafter, on September 14, 1965, the Board issued anorder granting the Charging Party's motion for reconsideration,vacating its prior Decision and Order, and remanding the proceed-ing for further hearing before the Trial Examiner.Pursuant thereto a further hearing was held and, on January 3,1966, Trial Examiner Thomas F. Maher issued his Decision 2 herein,3152 NLRB 1280.2 The attached "Trial Examiner's Decision" of January 3, 1966, is in fact a supplementaldecision.159 NLRB No. 31.